In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2037 
TONY CERENTANO, 
                                                   Plaintiff‐Appellant, 

                                   v. 

UMWA HEALTH AND RETIREMENT FUNDS, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Southern District of Illinois. 
            No. 3:12-cv-00153 — Michael J. Reagan, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 6, 2013 — DECIDED NOVEMBER 22, 2013 
                 ____________________ 

   Before WOOD, Chief Judge, and FLAUM and TINDER, Circuit 
Judges. 
    FLAUM, Circuit Judge. From 1978 to 2000, Tony Cerentano 
worked  as  a  coal  miner.  He  was  injured  in  ﬁfteen  mining 
incidents  and  received  six  separate  awards  of  permanent 
partial  disability,  but  he  was  able  to  return  to  work  after 
each  injury.  In  2005,  Cerentano’s  car  was  rear‐ended, 
resulting  in  more  injuries.  After  this  accident,  Cerentano 
sought  and  was  awarded  Social  Security  disability  beneﬁts. 
2                                                      No. 13‐2037 

He  then  applied  for  disability  pension  beneﬁts  under  the 
United  Mine  Workers  of  America  1974  Pension  Trust  Plan. 
The  plan’s  trustees  denied  Cerentano’s  application  for 
beneﬁts,  concluding  there  was  no  causal  link  between  his 
mine  injuries  and  the  award  of  Social  Security  beneﬁts. 
Cerentano  then  ﬁled  suit,  challenging  the  trustees’  decision 
pursuant to the Employee Retirement Income Security Act of 
1974  (ERISA),  29  U.S.C.  § 1332(a)(1)(b).  The  district  court 
granted  summary  judgment  to  the  defendant  plan.  We 
reverse and remand to the plan’s trustees. 
                          I. Background 
    This  case  has  three  relevant  periods:  (1)  1978–2000; 
(2) 2001–2004;  and  (3)  2005  and  after.  Cerentano  worked  in 
the mines in the first period, worked out of the mines in the 
second period, and did not work in the third period. 
     A. Injuries in the coal mines, 1978–2000 
    From  1978  until  2000,  Cerentano  worked  for  Monterey 
Coal Company and was involved in various accidents on the 
job,  resulting in  injuries to his elbow, knee,  back,  neck,  and 
shoulders.  The  relevant  accidents  include  (but  are  not 
necessarily limited to) the following. 
    On January 29, 1986, Cerentano sprained the right side of 
his  back  while  lifting  a  shovelful  of  slate.  He  missed  work 
for ten days. He received temporary total disability benefits 
and a 1.25 percent permanent partial disability award. 
   On May 23, 1989, Cerentano injured his left elbow while 
he was throwing a rock dust bag. He ultimately missed 247 
days of work, including having surgery to repair a ruptured 
biceps  tendon.  He  received  a  20  percent  permanent  partial 
disability award. He later reinjured that elbow at work. 
No. 13‐2037                                                               3 

    On  February  10,  1994,  Cerentano  sprained  his  left  knee 
when he slipped while pulling loose cable. Despite popping 
and occasional  pain in his knee, he  did not  miss  work  after 
this  injury.  However,  on  June  3,  1994,  he  twisted  this  knee 
when  he  stepped  on  a  piece  of  coal  while  stepping  off  a 
ladder.  After  an  MRI,  Cerentano  had  surgery  to  repair  a 
meniscal tear  and reconstruct the anterior  cruciate ligament 
(“ACL”).  Seven  months  later,  he  returned  to  work  without 
restriction.  He  received  a  35  percent  permanent  disability 
award for his left leg. 
    On  February  27,  1999,  Cerentano  slipped  and  fell  when 
he caught his foot on the lip of a coal‐hauling cart, straining 
a  muscle  in  his  back.  A  follow‐up  examination  found  no 
neurological  deficits,  and  an  MRI  of  his  spine  was  negative 
for  disc  herniation  and  did  not  suggest  a  compression 
fracture. Cerentano missed 88 days of work before returning. 
He  received  temporary  total  disability  benefits  and  a  five 
percent permanent partial disability award.1 
      On  July  27,  2000,  Cerentano  inhaled  fumes  when  he 
opened the lid on a battery compartment in a coal car that he 
had  been  operating.  After  complaining  of  chest  tightness 
and dizziness, he was given oxygen and sent home. The next 
day, he returned to work, but power was interrupted in the 
mine. During the subsequent evacuation of the mine, he fell 
ill,  became  light  headed,  and  fell  out  of  a  moving  cart.  He 
was  taken  to  the  hospital  because  of  pain  in  his  shoulders, 

                                                 
1  In  May  2000,  Cerentano’s  family  doctor  (Dr.  Cantrell)  also  began 
treating  him  for  dysthymia,  a  mood  disorder  whose  symptoms  are 
longer‐lasting  but  less  severe  than  depression.  She  prescribed 
antidepressants. 
4                                                      No. 13‐2037 

left  ankle,  and  left  knee.  Various  x‐rays  were  negative,  but 
he was diagnosed with an injury to his left medial meniscus. 
After an MRI, a doctor surgically repaired this knee, and also 
found that the ACL was lax but not torn. In the aftermath of 
the  accident,  another  doctor  examined  Cerentano  for  neck 
and  back  pain.  He  diagnosed  contusions  of  the  cervical, 
dorsal, and lumbar spines with a possible tear in the cervical 
area  and  degenerative  changes  in  one  location.  He 
recommended  weight  loss,  but  no  orthopedic  treatment. 
Another physician, Dr. Dusek, treated Cerentano for pain in 
both  shoulders,  and  performed  an  arthroscopy  of  the  right 
shoulder. Cerentano recovered full range of motion. 
   Cerentano  received  workers’  compensation  benefits  for 
the  July  28th  accident,  and  was  awarded  an  additional  20 
percent permanent partial disability for his left leg and 28.7 
percent for his right arm. His shoulder pain continued, so he 
had more testing. An MRI suggested a partial tendon tear in 
the right shoulder but was negative for the left shoulder. 
     B. Events from 2001–2004 
    Although  he  was  ultimately  released  to  return  to  work 
without  restriction,  Cerentano  last  worked  in  the  mines  on 
July 28, 2000, because he was wrongfully discharged after a 
false  positive  drug  test.  A  few  months  later,  Dr.  Cantrell 
diagnosed  Cerentano  with  depression  due  to  his  firing  and 
prescribed  antidepressants.  Based  on  various  symptoms,  a 
psychologist  also  diagnosed  and  treated  Cerentano  for 
dysthymia  and  anxiety.  Ultimately,  Cerentano  found  work 
as a real estate agent and a recreational vehicle transporter. 
      
      
No. 13‐2037                                                         5 

   C. Car accident and aftermath, 2005 and after 
    On February 16, 2005, Cerentano interviewed for a job as 
a  laborer  in  a  warehouse.  On  his  way  back  from  the 
(successful)  interview,  his  car  was  rear‐ended.  Dr.  Cantrell 
diagnosed  Cerentano  with  cervicalgia  (neck  pain)  and 
lumbar  pain.  X‐rays  showed  a  loss  of  normal  cervical 
curvature and mild scoliosis with mild disc space narrowing 
in his lumbar spine. One month later, an MRI showed slight 
disc bulging with an annular tear. Cerentano soon returned 
to Dr. Cantrell complaining of left knee pain. X‐rays revealed 
a small fracture, which was attributed to the car accident. 
   Dr.  Scherer  evaluated  Cerentano’s  left  knee  for  popping 
and crunching. He noted Cerentano’s prior ACL surgery and 
said that Cerentano “did not have pain in his knee before the 
accident.”  Dr.  Scherer’s  impression  was  a  knee  injury  from 
the  car  accident,  either  from  a  blow  to  the  dashboard  or  a 
violent  contraction  of  the  quadriceps.  Cerentano  requested 
permission to start his new job; the doctor said that it might 
be problematic but that Cerentano could work if he felt well 
enough to do so. 
    In  September  2005,  Dr.  Cantrell  diagnosed  Cerentano 
with  diabetes,  left  arm  neuropathy,  lumbar  pain  with 
radiculopathy,  depression,  and  left  knee  pain.  In  December 
2005,  Dr.  Gornet  examined  Cerentano  for  headaches  with 
neck  pain,  pain  between  the  shoulder  blades,  pain  into  his 
left arm, occasional pain in his right arm, back pain, and left 
leg pain. Dr. Gornet said that the problems were attributable 
to the car accident on February 16, 2005. 
   Dr.  Miller  examined  Cerentano  in  2006  for  left  shoulder 
pain,  and  noted  that  the  pain  began  with  the  2005  car 
6                                                        No. 13‐2037 

accident. After an MRI showed inﬂammatory changes in the 
left rotator cuﬀ, Dr. Miller diagnosed rotator cuﬀ tendonitis 
and  acromioclavicular  (shoulder‐clavicle)  degenerative  joint 
disease.  He  later  injected  Cerentano  with  cortisone,  but  the 
results were disappointing. Dr. Miller’s impression was that 
the  pain  actually  emanated  from  Cerentano’s  neck. 
Cerentano continued having neck and back pain thereafter. 
     After  the  car  accident,  Cerentano  applied  for  Social 
Security  Disability  Insurance  (SSDI)  beneﬁts.  He  sought 
beneﬁts  beginning  on February  16, 2005, the date  of the car 
accident. In a February 2008 opinion, an Administrative Law 
Judge  (ALJ)  in  the  Social  Security  Administration  (SSA) 
applied  the  SSA’s  ﬁve‐step  sequential  test.  See  20  C.F.R. 
§ 404.1520(a).  The  steps  ask  whether  the  claimant 
(Cerentano)  is  engaged  in  substantial  gainful  activity; 
whether  he  has  a  severe  impairment  (or  a  combination  of 
severe  impairments);  whether  he  is  automatically  disabled 
because  his  severe  impairment  is  referenced  in  20  C.F.R. 
§ 404.1520(d);  if  not,  whether  he  can  perform  his  past  work 
given his “residual functioning capacity,” which is based on 
all  of  his  impairments  (not  just  his  severe  ones);  and  if  he 
cannot do his past work, whether he can do any other work, 
given  his  residual  functioning  capacity,  age,  education,  and 
work  experience.  See  20  C.F.R.  §  404.1520.  Thus,  under  this 
test,  an  individual  can  be  found  disabled  either  under  20 
C.F.R. § 404.1520(d), or because he cannot do any work. 
   Applying  this  test,  the  ALJ  found  that  Cerentano  could 
not do any work, and therefore was disabled and entitled to 
beneﬁts.  Speciﬁcally,  Cerentano  was  not  employed,  and  he 
had  nine  severe  impairments:  “asthma,  diabetes  mellitus, 
morbid obesity, degenerative disc disease of the lumbar and 
No. 13‐2037                                                        7 

cervical spine, status post cervical fusion, degenerative joint 
disease of the acromioclavicular joint, rotator cuﬀ tendonitis, 
depression,  and  anxiety.”  Despite  these  impairments,  he 
could  not  be  found  disabled  under  20  C.F.R.  §  404.1520(d). 
However, he could not perform his past work because of his 
residual  functioning  capacity,  which  was  limited  due  to 
asthma; diabetes; obesity; back and neck pain due to his 2005 
car  accident;  degenerative  disc  disease  of  the  lumbar, 
thoracic, and cervical spine; degenerative joint disease of the 
acromioclavicular  joint;  rotator  cuﬀ/subacromial  bursitis; 
chronic  back  strain;  “ﬂexion  contracture  of  the  left  elbow”; 
“internal derangement of the left knee”; anxiety, depression, 
and mood swings; severe headaches and pain running down 
the  neck  into  the  arms  and  hands;  and  “knee  pain 
attributable to a prior knee injury.” The ALJ then found that 
there  were  no  jobs  that  Cerentano  could  perform  given  his 
age,  education,  work  experience,  and  residual  functioning 
capacity.  The ALJ  therefore  found  Cerentano  disabled  as  of 
February 16, 2005. 
    Cerentano  then  applied  for  disability  pension  beneﬁts 
from  the  United  Mine  Workers  of  America  1974  Pension 
Trust  Plan  (“the  Plan”).  The  Plan  trustees  denied  both  his 
application for beneﬁts and his appeal. Cerentano then ﬁled 
suit  in  federal  district  court,  challenging  the  trustees’ 
determination.  The  parties  stipulated  to  a  remand  to  the 
trustees to take another look, including analyzing additional 
documentation. The trustees then issued another denial. 
   In  the  district  court,  both  parties  moved  for  summary 
judgment,  and  the  Plan’s  motion  was  granted.  The  district 
court  first  determined  that  arbitrary  and  capricious  review 
applied, because the Plan gives the trustees full discretion to 
8                                                         No. 13‐2037 

determine  eligibility  for  benefits.  The  district  court  then 
noted  that  the  trustees  had  reviewed  Cerentano’s  file  three 
times and concluded that “none of his mine accidents alone 
or  in  combination  substantially  contributed  to  his  total 
disability.” The court found this determination reasonable. 
                           II. Discussion 
     We review a district court’s grant of summary judgment 
de  novo.  Holmstrom  v.  Metro.  Life  Ins.  Co.,  615  F.3d  758,  766 
(7th Cir. 2010). “Judicial review of an ERISA administrator’s 
benefits determination is de novo unless the plan grants the 
administrator discretionary authority to determine eligibility 
for benefits  or  to construe the terms of the  plan.” Id. (citing 
Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). 
When,  as  here,  the  trustees  possess  such  discretionary 
authority, we ask only whether their decision was arbitrary 
and capricious. Tompkins v. Cent. Laborers’ Pension Fund, 712 
F.3d 995, 999 (7th Cir. 2013). Under arbitrary and capricious 
review, we will uphold the trustees’ decision “as long as (1) 
it  is  possible  to  offer  a  reasoned  explanation,  based  on  the 
evidence, for a particular outcome, (2) the decision is based 
on  a  reasonable  explanation  of  relevant  plan  documents,  or 
(3)  the  administrator  has  based  its  decision  on  a 
consideration  of  the  relevant  factors  that  encompass  the 
important  aspects  of  the  problem.”  Id.  at  999  (citation 
omitted).  Although  our  review  is  highly  deferential,  it  “is 
not a rubber stamp.” Holmstrom, 615 F.3d at 766. We will not 
uphold  a  denial  of  benefits  “when  there  is  an  absence  of 
reasoning in the record to support it.” Williams v. Aetna Life 
Ins. Co., 509 F.3d 317, 321 (7th Cir. 2007) (citation omitted). 
   In  this  case,  the  Plan’s  text  states  that  a  participant  who 
“becomes  totally  disabled  as  a  result  of  a  mine  accident  … 
No. 13‐2037                                                          9 

shall  …  be  eligible  for  a  pension  while  so  disabled.  A 
Participant shall be considered to be totally disabled only if 
by  reason  of  such  accident  such  Participant  is  subsequently 
determined  to  be  eligible  for  Social  Security  Disability 
Insurance benefits … .” The phrases “as a result of” and “by 
reason of” do not establish how closely connected the  mine 
accident(s) must be to the disability. When a plan’s language 
is “ambiguous,” the trustees’ “interpretation … is entitled to 
deference.” Tompkins, 712 F.3d at 1002. The trustees provide 
an  interpretation  here,  stating  in  their  denial  that 
Cerentano’s SSDI benefits were not “causally related” to his 
mine  injuries,  and  that  he  did  not  establish  “a  causal  link” 
between his mine accidents and his award of SSDI benefits. 
Moreover,  “[t]he  Trustees  recognize  that  a  combination  of 
injuries  can  cause  a  disability  under  the  Plan.”  At  oral 
argument,  counsel  for  the  trustees  reiterated  that  a 
combination  of  injuries  from  mine  accidents  and  non‐mine 
accidents  can  suffice.  Thus,  under  the  trustees’ 
interpretation,  the  crucial  question  is  whether  there  is  “a 
causal  link”  between  Cerentano’s  injuries  from  mine 
accidents and the ALJ’s decision to award benefits. 
    The  trustees’  denial  decision  does  not  directly  address 
this key question, however. Instead, it incorrectly states that 
the ALJ awarded benefits “based on” Cerentano’s nine severe 
impairments.  The  trustees’  denial  addresses  each  of  these 
severe  impairments,  concluding  that  none  resulted  from  a 
mine  accident.  The  denial  also  determined  that  none  of 
Cerentano’s  many  accidents,  from  1978–2000,  was  itself  a 
disabling  injury.  After  all,  he  returned  to  work  after  each 
injury, the denial notes. At this point, the analysis ends. 
10                                                                   No. 13‐2037 

    Even under arbitrary and capricious review, this analysis 
is  insufficient.  By  their  own  interpretation,  the  trustees 
needed to assess whether Cerentano’s mine injuries were “a 
causal  link”  in  the  ALJ’s  decision  to  award  benefits.  There 
are  two  ways  that  an  individual  can  be  awarded  SSDI 
benefits:  the  first  relies  only  on  severe  impairments,  while 
the  second  considers  all  impairments.  Cerentano  was 
deemed  disabled  through  this  second  path,  after  the  ALJ 
considered non‐severe injuries, several of which are or may 
be from mine accidents (for instance, “flexion contracture of 
the left elbow,” “internal derangement of the left knee,” and 
“knee  pain  attributable  to  a  prior  knee  injury”).  Non‐mine‐
related  injuries  certainly  contributed  to  Cerentano’s 
disability, but the Plan states that it is appropriate to award 
benefits  in  certain  cases  based  on  a  combination  of  injuries, 
only some of which were caused by mine accidents. On that 
sensible  interpretation,  Cerentano’s  elbow  (and  perhaps 
several other) injuries could comprise “a causal link” in the 
ALJ’s  decision.2  Thus,  it  was  insufficient  for  the  trustees  to 
conclude  that  each  individual  injury  was  not  itself  totally 
disabling, because that is not the question in this case. 
                                                 
2  Our  interpretation  is  consistent  with—and  therefore  buttressed  by—

our  sister  circuits’  interpretations  of  this  particular  defendant’s  Plan. 
Specifically,  the  Fourth  Circuit  said,  “if  the  plaintiff  was  injured  in  a 
mine  accident  and  that  injury,  whether  in  combination  with  a  previous 
or  subsequent  condition,  is  substantially  responsible  for  plaintiff’s 
inability  to  perform  his  job  and  for  whatever  medical  and  vocational 
reasons  he  is  unable  to  perform  an  alternative  job,  then  his  total 
disability  results  from  a  mine  accident.”  Boyd  v.  Trs.  of  UMW  Health  & 
Ret.  Funds,  873  F.2d  57,  59  (4th  Cir.  1989)  (citation  omitted).  To  similar 
effect the Sixth Circuit noted that “[t]he question is whether the accident 
contributed  in  some  part  to  the  disability  of  [the  applicant].”  Odom  v. 
UMWA Health & Ret. Funds, 687 F.2d 843, 847 (6th Cir. 1982). 
No. 13‐2037                                                        11 

    The Plan also argues that its denial is strongly supported 
by the date of onset for Cerentano’s SSDI benefits—the date 
of  his  car  accident,  which  is  more  than  four  years  after  he 
last worked in the mines. Yet the date of onset does not cure 
the  trustees’  incomplete  analysis,  nor  preclude  the 
possibility  that  injuries  from  mine  accidents  were  a  causal 
link in the ALJ’s decision. 
    In  sum,  the  trustees  should  have  examined  all  of  the 
injuries—both severe and non‐severe—that the ALJ relied on 
in finding Cerentano disabled. The trustees also should have 
determined  which  of  those  injuries  were  caused  by  mine 
accidents  and  whether,  in  combination,  those  mine‐related 
injuries  comprised  “a  causal  link”  in  the  ALJ’s  award  of 
disability  benefits.  Of  course,  we  do  not  answer  these 
questions here. We merely remand to the trustees to address 
these  issues  in  a  new  round  of  review.  See  Holmstrom,  615 
F.3d  at  778  (“When  an  ERISA  plan  administrator’s  benefits 
decision  has  been  arbitrary,  the  most  common  remedy  is  a 
remand  for  a  fresh  administrative  decision  rather  than  an 
outright award of benefits … .”). 
                          III. Conclusion 
   For  the  foregoing  reasons,  we  REVERSE  and  REMAND  to 
the Plan trustees.